PER CURIAM.
The bond sued on was given and taken for the benefit of the estate of C. M. Burkhalter & Co. in bankruptcy, and it is immaterial whether the use alleged in the declaration was for the benefit of Rogers, receiver, or some other person representing the estate. And see United States v. Abeel, 174 Fed. 12-19, 98 C. C. A. 50; Boston El. Ry. Co. v. Grace & Hyde Co., 112 Fed. 284, 50 C. C. A. 239. We find no reversible error in the rulings on the pleadings.
The evidence objected to on the trial was admissible, and tended to establish the plaintiff’s demand. Under the evidence in the case, the court properly refused the instructions to the jury requested by the defendant below, and we find no reversible error in the peremptory instruction given in favor of the plaintiff below.
Judgment affirmed.